Citation Nr: 1421550	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  07-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 10 percent for the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse






ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1996.  

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a March 2007 rating decision by the RO.  

In October 2009, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In December 2009 and June 2011, the Board remanded the appeal for additional development.  There is found to have been sufficient compliance with the remand directives, and the case is now returned to the Board for the purpose or appellate disposition.  

The VBMS and virtual VA folders have been reviewed.  

The issues of service connection for the residuals of a transient ischemic attack and for coronary artery disease as complications of the service-connected hypertension have been raised by the record.  See June 2011 VA brain and heart examinations.  

These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  



FINDINGS OF FACT

The service-connected hypertension is not shown to have been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 10 percent for the service-connected hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 including Diagnostic Code 7101 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2006, July 2008, and March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what evidence the claimant was responsible for providing, and of the evidence VA would attempt to obtain.  

These letters also provided notice as to how VA assigns disability ratings and effective dates.  Throughout the appeal, the Veteran has been advised of applicable rating criteria.  The claim was most recently readjudicated in the April 2012 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, his VA medical records, and his private medical records.  Information in the record suggests that the Veteran filed a claim for benefits from the Social Security Administration (SSA), but that the claim was denied.  

The Veteran has not identified these documents as relevant, and the Board declines to remand for any potentially available records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran underwent VA examinations in January 2007 and June 2011.  The examinations are adequate for rating purposes and additional examination is not warranted.  

The Veteran provided testimony at a hearing in December 2009 and the VLJ's actions supplemented VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  


Analysis

In September 1996, the RO granted service connection for hypertension and assigned a noncompensable rating beginning on July 1, 1996.  

In September 2006, the Veteran submitted a claim for increase.  In March 2007, the RO continued the noncompensable rating for the service-connected hypertension.  The Veteran disagreed and perfected this appeal.  

In December 2010, the RO found clear and unmistakable error (CUE) in the initial rating and assigned a 10 percent rating effective on July 1, 1996.  

The Veteran contends that the current 10 percent rating does not adequately reflect the severity of his service-connected hypertension.  

In a May 2012 statement, the Veteran reported being on 3 prescription medications because his blood pressure could not be controlled.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is evaluated as follows: diastolic pressure predominantly 130 or more (60 percent); diastolic pressure predominantly 120 or more (40 percent); diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more (20 percent); and diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control (10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101.

On VA examination in January 2007, the Veteran reported currently taking Lisinopril and havIng increased it for better control.  On examination, his blood pressure was reported as 150/80, 148/82, and 140/76.

At the October 2009 hearing, the Veteran testified that his blood pressures were running like "118 over 60."  He later testified that his blood pressure was going up with the upper number around 160 and the bottom number was around 80-85.  

The record contains extensive medical evidence to include numerous blood pressure readings.  While there are some fluctuations in blood pressure, it is generally shown to be controlled.  

For example, an August 2009 VA primary care note showed that the Veteran monitored his blood pressure at home and had good control.  Blood pressure at that visit was 104/57.  

A February 2010 note indicated that the Veteran's home blood pressure readings were 110-115/60-70.  On examination, it was reported as 115/57.  

In August 2010, the Veteran's blood pressure was 124/58, and the assessment was that of hypertension controlled.  In February 2011, blood pressure was 119/70 and again noted to be controlled.  

The private medical records dated in May 2007 showed that the Veteran was seen with intermittent episodes of chest discomfort associated with paroxysms of hypertension with systolic blood pressure 170-190/80.  

In July 2007, his blood pressure was 154/72 and hypertension was described as currently uncontrolled.  

In January 2008, the Veteran's blood pressure was noted to be 136/70.  The physician indicated that he demonstrated well controlled blood pressure except for some mildly elevated blood pressure readings in the evenings up to 157 mmHG.  

The private nephrology records dated in February 2011 indicate that the Veteran's hypertension was controlled.  

On VA examination in June 2011, the Veteran's blood pressure was recorded as 159/79, 152/82, 143/82.  Diagnosis remained that of hypertension.  

The VA record dated in February 2012 indicated that the Veteran's blood pressure was 127/71.  Assessment was that of hypertension controlled.  

As documented, there are some instances of elevated blood pressure.  Evidence of record, however, does not show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

Thus, the criteria for a higher rating are not met or more nearly approximated.  A staged rating is not warranted.  See Hart.

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms (i.e., elevated blood pressure readings).  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence of record shows that the Veteran is retired and does not otherwise suggest that his hypertension is of such severity that he is precluded from employment.  Thus, the Board declines to infer a claim for a total disability rating based on individual unemployability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A rating greater than 10 percent for the service-connected hypertension is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


